Title: To George Washington from the Rhode Island Council of War, 19 January 1778
From: Rhode Island Council of War
To: Washington, George



State of Rhode Island &c. Providence January 19th 1778.
Sir.

Since we had the Honor of addressing your Excellency by Mr Thompson, we received your favor of the 2d instant enclosing a proposition of Genl Varnum’s for raising a Battalion of Negroes. We in our Letter of the 15th current, of wh. we send a Duplicate, have fully represented our present circumstances and the many difficulties we Labor under in respect to our filling up the Continental Battalions. In addition thereto will observe that we have now in the States service within this Government, Two Battalions of Infantry and a Regiment of Artillery who are enlisted to serve until the 16th March next; And the Genl Assembly have ordered 2 Battn of Infantry & a Regiment of Artillery to be immediately raised to serve until the 16th Day of March 1779 so that we have raised and kept in the Field more than the proportion of Men Assigned us by Congress. The Genl Assembly of this State are to convene themselves on the 2d Monday of February next when your Letters will be Laid before them.
And their determination respecting the same will be immediately transmitted to your Excellency. I am Sir in behalf of the Council Your Excellency’s most Obed. Sert

Nichs Cooke

